                                                 Case 5:18-cv-00767-BLF Document 254 Filed 05/21/21 Page 1 of 8



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
                                           3   MELANIE L. MAYER (admitted pro hac vice)
                                               mmayer@fenwick.com
                                           4   TODD R. GREGORIAN (CSB No. 236096)
                                               tgregorian@fenwick.com
                                           5   RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
                                           6   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           7   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           8   801 California Street
                                               Mountain View, CA 94041
                                           9   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                          10
                                               Counsel for AMAZON.COM, INC.,
                                          11   AMAZON WEB SERVICES, INC., and
                                               TWITCH INTERACTIVE, INC.
                                          12
                                                                              UNITED STATES DISTRICT COURT
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                          14
                                                                                   SAN JOSE DIVISION
                                          15
                                               IN RE: PERSONAL WEB TECHNOLOGIES,              Case No.: 5:18-md-02834-BLF
                                          16   LLC ET AL., PATENT LITIGATION,
                                                                                              Case No.: 5:18-cv-00767-BLF
                                          17   AMAZON.COM, INC., and AMAZON WEB
                                               SERVICES, INC.,                                Case No.: 5:18-cv-05619-BLF
                                          18
                                                                Plaintiffs
                                          19         v.
                                                                                              MOTION TO COMPEL COMPLIANCE
                                               PERSONALWEB TECHNOLOGIES, LLC and              WITH COURT ORDER OF
                                          20                                                  AMAZON.COM, INC., AMAZON WEB
                                               LEVEL 3 COMMUNICATIONS, LLC,
                                                                                              SERVICES, INC., AND TWITCH
                                          21                    Defendants.                   INTERACTIVE INC.
                                          22   PERSONALWEB TECHNOLOGIES, LLC, and             Date:       September 30, 2021
                                               LEVEL 3 COMMUNICATIONS, LLC,                   Time:       9:00 a.m.
                                          23
                                                                                              Location:   San Jose, Courtroom 3, 5th
                                                                Plaintiffs,                               Floor
                                          24         v.                                       Judge:      Hon. Beth L. Freeman
                                          25   TWITCH INTERACTIVE, INC.,
                                          26                    Defendant.
                                          27

                                          28
                                                                                                             CASE NOS. 5:18-md-02834-BLF,
                                               AMAZON’S AND TWITCH’S MOTION TO                                     5:18-cv-00767-BLF, and
                                               COMPEL COURT ORDER                                                       5:18-cv-05619-BLF
                                                    Case 5:18-cv-00767-BLF Document 254 Filed 05/21/21 Page 2 of 8



                                           1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                           2           PLEASE TAKE NOTICE that, on September 30, 2021, at 9:00 a.m., at the United States

                                           3   District Court for the Northern District of California, 280 South First Street, San Jose, California,

                                           4   in the courtroom of the Honorable Beth L. Freeman, Amazon.com, Inc., Amazon Web Services,

                                           5   Inc., and Twitch Interactive, Inc. (collectively, “Amazon”) will and hereby do move the Court

                                           6   under Rules 69 and 37 of the Federal Rules of Civil Procedure for an order requiring PersonalWeb

                                           7   Technologies, LLC (“PersonalWeb”) to comply with its April 27, 2021 order to furnish information

                                           8   allowing Amazon to enforce the judgment entered by the Court.

                                           9           Amazon and Twitch base their motion on this notice, the accompanying memorandum of

                                          10   points and authorities, all pleadings and documents on file in this action, and such other materials

                                          11   or argument as the Court may consider.

                                          12                        MEMORANDUM OF POINTS AND AUTHORITIES
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13           On April 27, 2021, the Court ordered that “PersonalWeb shall provide Amazon bank or

                                          14   financial accounts within PersonalWeb’s possession, including current balances, by May 7, 2021.”

                                          15   (Dkt. 664.) PersonalWeb has failed to do so. Amazon now moves to compel PersonalWeb to

                                          16   comply with the Court’s order and requests leave to move for sanctions against PersonalWeb and

                                          17   its counsel for their unjustified conduct.

                                          18   I.      BACKGROUND
                                          19           On March 2, 2021, the Court awarded Amazon $4,615,242.28 in attorney fees and

                                          20   $203,300.10 in non-taxable costs. (Case No. 5:18-md-02834, Dkt. 648.) On March 31, 2021,

                                          21   PersonalWeb noticed its appeal of the award. (Dkt. 653.) On April 1, 2021, the automatic 30-day

                                          22   stay of enforcement of the judgment expired. Fed. R. Civ. P. 62(a). The Court later granted an

                                          23   additional $571,961.71 in attorney fees and $11,120.97 in non-taxable costs in a separate order.

                                          24   (Dkt. 656.)

                                          25           PersonalWeb has not paid the judgment or posted a supersedeas bond to secure the judgment

                                          26   and stay enforcement. See Fed. R. Civ. P. 62; (Dkt. 661-1 ¶ 4). Nearly two months ago, Amazon

                                          27   asked PersonalWeb’s counsel of record from Stubbs Alderton & Markiles, LLP whether

                                          28   PersonalWeb would post a bond. (Dkt. 659-1 at 5.) PersonalWeb’s counsel responded by stating
                                                                                                                      CASE NOS. 5:18-md-02834-BLF,
                                                AMAZON’S AND TWITCH’S MOTION TO                                             5:18-cv-00767-BLF, and
                                                COMPEL COURT ORDER                              1                                5:18-cv-05619-BLF
                                                 Case 5:18-cv-00767-BLF Document 254 Filed 05/21/21 Page 3 of 8



                                           1   that PersonalWeb “is considering its options,” and inviting Amazon to follow up with him by the

                                           2   next week. (Id.) Amazon did so on April 17, 2021, seeking to meet and confer about securing the

                                           3   judgment, and asking whether PersonalWeb has sufficient funds to satisfy the judgment or has other

                                           4   assets to secure it. (Id. at 4.) PersonalWeb did not provide any information in response to this

                                           5   request. (Id.)

                                           6           On April 19, Amazon served interrogatories and requests for production of documents

                                           7   pursuant to Fed. R. Civ. P. 69 and Cal. Civ. Proc. Code §§ 708.020-708.030, seeking information

                                           8   as to whether PersonalWeb has sufficient assets to satisfy judgment. (See Dkts. 659-3, 659-4.)

                                           9   PersonalWeb’s counsel responded by stating that they do not represent PersonalWeb with respect

                                          10   to Amazon’s attempts to secure or enforce the judgment, and claimed that Amazon has “no

                                          11   authority” to serve them with case documents to the extent they concern those issues. (Dkts. 661-

                                          12   1 ¶ 3, 659-1 at 3.)
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13           On April 26, 2021, Amazon filed an ex-parte application for an order compelling a debtor’s

                                          14   examination and the production of information and documents relating to PersonalWeb’s assets.

                                          15   (Dkts. 661, 662.) On April 27, the Court ordered PersonalWeb to produce its bank and financial

                                          16   account information by May 7 and to produce the documents sought by Amazon under Fed. R. Civ.

                                          17   P. 69 and Cal. Civ. Proc. Code § 708.030 by May 27. (Dkt. 664.) It separately ordered

                                          18   PersonalWeb to appear for a debtor’s examination but later vacated that order. (Dkts. 665, 675.)

                                          19           PersonalWeb has retained counsel to represent it with respect to judgment enforcement, Mr.

                                          20   Ronald Richards. (Dkts. 673-1, 674-1 ¶ 4.) Amazon served all relevant post-judgment documents

                                          21   on Mr. Richards by certified mail, including the Court’s order compelling identification of the bank

                                          22   information. (Dkt. 668.) On May 7, 2021, PersonalWeb did not produce any of its bank and

                                          23   financial account information as the Court ordered. (See Dkt. 686 (Transcript of May 13, 2021

                                          24   Case Management Conference) at 5:20-25; 9:17-18.) PersonalWeb also made no attempt to seek

                                          25   relief from the order. (Id. at 7:7-8:4.) In fact, Mr. Richards has reported that he does not even plan

                                          26   to appear in this case “except for post judgment motions if for some reason we need to involve the

                                          27   Court.” (Dkt. 673-1 at 4.)

                                          28
                                                                                                                       CASE NOS. 5:18-md-02834-BLF,
                                                AMAZON’S AND TWITCH’S MOTION TO                                              5:18-cv-00767-BLF, and
                                                COMPEL COURT ORDER                               2                                5:18-cv-05619-BLF
                                                 Case 5:18-cv-00767-BLF Document 254 Filed 05/21/21 Page 4 of 8



                                           1   II.    ARGUMENT

                                           2          A.      Legal Standard

                                           3          Post-judgment discovery is governed by Fed. R. Civ. P. 69(a)(2), which provides, “In aid

                                           4   of the judgment or execution, the judgment creditor . . . may obtain discovery from any person—

                                           5   including the judgment debtor—as provided in these rules or by the procedure of the state where

                                           6   the court is located” (emphasis added). See also A&F Bahamas, LLC v. World Venture Grp., Inc.,

                                           7   No. CV 17-8523 VAP (SS), 2018 WL 5961297, at *2 (C.D. Cal. Oct. 19, 2018). The scope of post-

                                           8   judgment discovery is “very broad,” and there is “presumption [] in favor of full discovery of any

                                           9   matters arguably related to the creditor’s efforts to trace the debtor’s assets and otherwise to enforce

                                          10   its judgment.” Id. (citation omitted). “[D]ue to its broad scope, a party is free to use any means of

                                          11   discovery allowable under the Federal Rules of Civil Procedure.” Forreststream Holdings Ltd. v.

                                          12   Shenkman, No. 16-CV-01609-LB, 2018 WL 6522218, at *4 (N.D. Cal. Dec. 11, 2018) (citation
F ENWICK & W EST LLP




                                               omitted).
                       ATTORNEYS AT LAW




                                          13

                                          14          Under federal and California law, judgment creditors may propound both document

                                          15   requests and interrogatories. See Odnil Music Ltd. v. Katharsis LLC, No. CIVS05-0545WBSEFB,

                                          16   2007 WL 1703763, at *2 (E.D. Cal. June 11, 2007); see also Retamco Operating, Inc. v. Carone,

                                          17   No. CV0402997CBMRZX, 2007 WL 9752774 (C.D. Cal. June 29, 2007).

                                          18          The district court has broad discretion in controlling discovery under these rules. See

                                          19   Packaging Corp. of Am. v. Bonert’s, Inc., No. 8:16-cv-00818-JVS-KSx, 2019 WL 1123165, at *1

                                          20   (C.D. Cal. Mar. 11, 2019). If the judgment debtor fails to respond to discovery, Federal Rule of

                                          21   Civil Procedure 37 allows the court to compel responses and impose sanctions. Odnil Music, 2007

                                          22   WL 1703763, at *2. Rule 37(b)(2)(A) states that if a party “fails to obey an order to provide or

                                          23   permit discovery . . . the court where the action is pending may issue further just orders,” including

                                          24   “treating as contempt of court the failure to obey any order.” Rule 37(b)(2)(B) also provides that

                                          25   “the court must order the disobedient party, the attorney advising that party, or both to pay the

                                          26   reasonable expenses, including attorney's fees, caused by the failure, unless the failure was

                                          27   substantially justified or other circumstances make an award of expenses unjust.” See also Ennova

                                          28   Research SRL v. Beebell Inc., No. 16-CV-05114-KAW, 2019 WL 285797, at *2 (N.D. Cal. Jan.
                                                                                                                        CASE NOS. 5:18-md-02834-BLF,
                                                AMAZON’S AND TWITCH’S MOTION TO                                               5:18-cv-00767-BLF, and
                                                COMPEL COURT ORDER                                3                                5:18-cv-05619-BLF
                                                 Case 5:18-cv-00767-BLF Document 254 Filed 05/21/21 Page 5 of 8



                                           1   22, 2019). A party meets the “substantially justified” standard only when there is a “genuine

                                           2   dispute” or if “reasonable people could differ” as to the appropriateness of the motion. JSR Micro,

                                           3   Inc. v. QBE Ins. Corp., No. C0903044PJHEDL, 2010 WL 1957465, at *2 (N.D. Cal. May 14,

                                           4   2010).

                                           5            B.     The Court Should Compel PersonalWeb to Comply with Its Order
                                           6            The Court ordered PersonalWeb to provide by May 7 bank or financial accounts within

                                           7   PersonalWeb’s possession, similar to the information sought by Amazon’s document requests and

                                           8   interrogatories. (Dkt. 664.) PersonalWeb disregarded this order: it did not comply, and it sought

                                           9   no relief from the Court to excuse its lack of compliance. The Court should now compel

                                          10   PersonalWeb to comply with its order, or face sanctions for its continuing and willful violation.

                                          11            Federal courts in California, including in this district, routinely enforce compliance with

                                          12   post-judgment discovery, including by sanctioning parties and attorneys who ignore court orders.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   In Forreststream, after the defendant failed to provide meaningful responses to written discovery

                                          14   about its ability to satisfy judgment, the court ordered the defendant to provide information about

                                          15   its assets. 2018 WL 6522218, at *1. When the defendant failed to comply, the court found a willful

                                          16   violation of its order, ordered compliance, and granted the plaintiff’s motion for sanctions. Id. at

                                          17   *4, *7. Likewise, in Ennova Research SRL, the court imposed sanctions on the defendant for its

                                          18   failure to comply with an order compelling the production of documents for a debtor’s examination.

                                          19   2019 WL 285797, at *2. There are numerous similar decisions. See Retamco, 2007 WL 9752774,

                                          20   at *1 (denying the judgment debtor’s motion for a protective order against post-judgment discovery

                                          21   under Rule 69); Ryan Inv. Corp. v. Pedregal de Cabo San Lucas, No. C 06-3219 JWRS, 2009 WL

                                          22   5114077 (N.D. Cal. Dec. 18, 2009) (compelling foreign defendants to complete production of

                                          23   documents under Rule 69); Odnil Music, 2007 WL 1703763, at *3 (holding that “[t]he judgment

                                          24   creditors are entitled to seek [] information [regarding judgment debtors’ assets] pursuant to the

                                          25   Federal and California Rules of Civil Procedure,” granting the judgment creditor’s motion to

                                          26   compel responses and imposing sanctions for the judgment debtor’s groundless and untimely

                                          27   objections); Packaging Corp. of Am., 2019 WL 1123165, at *6 (granting post-judgment discovery

                                          28   against third party).
                                                                                                                      CASE NOS. 5:18-md-02834-BLF,
                                                AMAZON’S AND TWITCH’S MOTION TO                                             5:18-cv-00767-BLF, and
                                                COMPEL COURT ORDER                               4                               5:18-cv-05619-BLF
                                                 Case 5:18-cv-00767-BLF Document 254 Filed 05/21/21 Page 6 of 8



                                           1          This case is no exception. Here, Amazon has properly served the document requests on

                                           2   PersonalWeb’s counsel of record through ECF in compliance with Federal Rule of Civil Procedure

                                           3   5(b)(1), which provides: “If a party is represented by an attorney, service under this rule must be

                                           4   made on the attorney unless the court orders service on the party.” Stubbs Alderton specifically

                                           5   invited discussion of post-judgment issues up until Amazon first served these written discovery

                                           6   requests (Dkt. 659-1 at 5), and at any rate has remained PersonalWeb’s counsel of record thereafter.

                                           7   Amazon also served Mr. Richards, the counsel who identified himself as retained by PersonalWeb

                                           8   to resist enforcement of the judgment, and who has thus far refused to appear in this Court.

                                           9          Stubbs Alderton’s claim that service on it was ineffective is baseless and sanctionable.

                                          10   Indeed, in Wordtech Systems, Inc. v. Integrated Network Solutions, Inc., No. CIV S-04-1971 MCE

                                          11   EFB, 2009 WL 3126409 (E.D. Cal. Sep. 24, 2009), the debtor made the same argument Stubbs

                                          12   Alderton makes here, claiming that its counsel could not be served with discovery in aid of
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   enforcement because he “did not represent” the debtor “for post-judgment collections.” Id. at *4.

                                          14   The court rejected this argument, ruled that the attorney was served properly with the requests, and

                                          15   ordered him to show cause why he should not be sanctioned for, inter alia, failing to respond to

                                          16   them; failing to comply with the local rule regarding withdrawal from representation; and failing

                                          17   to inform the court or creditor of his claim to represent the debtor for a limited purpose or provide

                                          18   any authority for that claim. Id. at *3-4. In WB Music Corp. v. Royce Int’l Broadcasting Corp.,

                                          19   No. EDCV 16-600 JGB (SPx), 2019 WL 11638326, at *2 (C.D. Cal. May 1, 2019), the court

                                          20   similarly held that the judgment debtors’ failure to respond to post-judgment discovery showed an

                                          21   improper strategy to obstruct satisfaction of the judgment. The court’s finding was based on

                                          22   counsel of record’s assertion, after service of the discovery, that they “were no longer representing”

                                          23   the debtors in post-judgment proceedings, and counsel’s later attempt to withdraw. Given these

                                          24   facts, it denied counsel’s motion to withdraw from the action, finding the substantial delay in post-

                                          25   judgment resolution would cause prejudice to the creditors.

                                          26          Amazon therefore requests that the Court order PersonalWeb to comply with its April 27

                                          27   order to allow Amazon to assess PersonalWeb’s ability to satisfy the Court’s judgment.

                                          28
                                                                                                                       CASE NOS. 5:18-md-02834-BLF,
                                                AMAZON’S AND TWITCH’S MOTION TO                                              5:18-cv-00767-BLF, and
                                                COMPEL COURT ORDER                               5                                5:18-cv-05619-BLF
                                                 Case 5:18-cv-00767-BLF Document 254 Filed 05/21/21 Page 7 of 8



                                           1          C.      The Court Should Grant Leave for Amazon to Seek Sanctions.

                                           2          Neither PersonalWeb nor Stubbs Alderton have any substantial justification as required by

                                           3   Rule 37 for their disregard of the Court’s order, and the Court should grant leave for Amazon to

                                           4   seek sanctions against both entities for their attempts to obstruct enforcement of the Court’s

                                           5   judgment, including reimbursement of the full cost incurred obtaining PersonalWeb’s bank and

                                           6   financial account information.

                                           7          Despite originally inviting Amazon to follow up with it regarding post-judgment issues

                                           8   including posting a supersedeas bond, Stubbs Alderton changed course when it was served with

                                           9   Amazon’s discovery requests. It then ignored the Court’s April 27 order based on a claim that Mr.

                                          10   Richards, not Stubbs Alderton, represented PersonalWeb in “post-judgment” proceedings. (See,

                                          11   e.g., Dkt. 674 (motion to withdraw) at 1-2.) Stubbs Alderton then attempted to withdraw, filing

                                          12   first a motion to withdraw and then three separate versions of an incomplete “notice of substitution”
F ENWICK & W EST LLP




                                               document. (Dkts. 678, 679, 683.) The notices, which Stubbs Alderton continued to file after the
                       ATTORNEYS AT LAW




                                          13

                                          14   Court directed it to file a motion, do not identify Mr. Richards or any other substitute counsel.

                                          15   Instead, they purport to show PersonalWeb’s agreement to appear “in pro per,” despite the well-

                                          16   established rule that “[a] corporation must be represented by counsel.” Reading Int’l, Inc. v.

                                          17   Malulani Grp., Ltd., 814 F.3d 1046, 1053 (9th Cir. 2016); see also Civil L.R. 3–9(b).

                                          18          There is no question that this conduct is sanctionable. See Odnil Music Ltd., 2007 WL

                                          19   1703763, at *2 (imposing sanctions); see also Pinterest, Inc. v. Pintrips, Inc., No. 13-CV-04608-

                                          20   RS (KAW), 2015 WL 154522 (N.D. Cal. Jan. 12, 2015) (imposing sanctions against both the

                                          21   defendant and counsel for failing to comply with court order). Local Rule 7-8(d), however, requires

                                          22   that Amazon first request leave of Court to move for sanctions here. Accordingly, Amazon requests

                                          23   such leave.

                                          24   III.   CONCLUSION

                                          25          For the foregoing reasons, Amazon respectfully requests that (1) the Court grant this motion

                                          26   and order PersonalWeb comply with its April 27 order; and (2) the Court allow Amazon to seek

                                          27   sanctions from PersonalWeb and Stubbs Alderton & Markiles, LLP.

                                          28
                                                                                                                      CASE NOS. 5:18-md-02834-BLF,
                                                AMAZON’S AND TWITCH’S MOTION TO                                             5:18-cv-00767-BLF, and
                                                COMPEL COURT ORDER                              6                                5:18-cv-05619-BLF
                                                 Case 5:18-cv-00767-BLF Document 254 Filed 05/21/21 Page 8 of 8



                                           1                                      Respectfully submitted,

                                           2   Dated: May 21, 2021                FENWICK & WEST LLP
                                           3

                                           4                                      By: /s/
                                                                                      TODD R. GREGORIAN (CSB No. 236096)
                                           5
                                                                                      Attorneys for AMAZON.COM, INC.,
                                           6                                          AMAZON WEB SERVICES, INC., and
                                                                                      TWITCH INTERACTIVE, INC.
                                           7

                                           8

                                           9

                                          10

                                          11

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                                            CASE NOS. 5:18-md-02834-BLF,
                                               AMAZON’S AND TWITCH’S MOTION TO                                    5:18-cv-00767-BLF, and
                                               COMPEL COURT ORDER                    7                                 5:18-cv-05619-BLF
